 Case 1:17-cv-01084-JTN-ESC ECF No. 36 filed 10/02/18 PageID.130 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

LEON TAYLOR #161123,

      Plaintiff,                          NO. 1:17-cv-1084

v                                         HON. JANET T. NEFF

DAVID KIMMEL,                             MAG. ELLEN S. CARMODY

      Defendant.

                                          Kristen D. Simmons (P76293)
Leon Taylor #161123                       Assistant Attorney General
In Pro Per
                                          Attorney for MDOC Defendant Kimmel
Macomb Correctional Facility              State Operations Division
34625 26 Mile Road                        P.O. Box 30754
New Haven, MI 48048                       Lansing, MI 48909
                                          (517) 373-1162
                                                                         /

                    MDOC DEFENDANT DAVID KIMMEL’S
                    MOTION FOR SUMMARY JUDGMENT

      Defendant David Kimmel, by counsel, brings this motion under Fed. R. Civ.

P. 56(a), and asks the Court to enter an order granting summary judgment and

dismissing Plaintiff Leon Taylor’s complaint based on the grounds set forth in his

accompanying brief.

      Counsel for Defendant Kimmel sought concurrence to filing a motion for
summary judgment on July 5, 2018 and concurrence was not granted.
 Case 1:17-cv-01084-JTN-ESC ECF No. 36 filed 10/02/18 PageID.131 Page 2 of 2



                                      Respectfully submitted,
                                      Bill Schuette
                                      Attorney General

                                      s/ Kristen D. Simmons
                                      KRISTEN D. SIMMONS (P76293)
                                      Assistant Attorney General
                                      State Operations Division
                                      P.O. Box 30754
                                      Lansing, MI 48909
                                      simmonsk5@michigan.gov
                                      (517) 373-6434
Date: October 2, 2018                 P76293


                          CERTIFICATE OF SERVICE

I certify that on October 2, 2018, I electronically filed DEFENDANT DAVID

KIMMEL’S MOTION FOR SUMMARY JUDGMENT with the Clerk of the Court

using the ECF system and I certify that my secretary, Tamara Schueller, has

mailed by U.S. Postal Service the papers to the following non-ECF participant(s):

      Leon Taylor #161123
      Macomb Correctional Facility
      34625 26 Mile Road
      New Haven, MI 48048
                                             s/ Kristen D. Simmons
                                             KRISTEN D. SIMMONS (P76293)
                                             Assistant Attorney General
                                             State Operations Division
                                             P.O. Box 30754
                                             Lansing, MI 48909
                                             simmonsk5@michigan.gov
                                             (517) 373-1162
                                             P76293
